
	
		IIA
		112th CONGRESS
		1st Session
		S. J. RES. 24
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2011
			Mr. Udall of Colorado
			 (for himself, Mr. Baucus,
			 Mr. Manchin, Mrs. McCaskill, Mr. Nelson
			 of Nebraska, and Mr. Nelson of
			 Florida) introduced the following joint resolution; which was read
			 twice and referred to the Committee on
			 the Judiciary
		
		
			December 13, 2011
			Committee discharged pursuant to the Budget Control Act of
			 2011; title amended
		
		JOINT RESOLUTION
		Proposing a balanced budget amendment to
		  the Constitution of the United States.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission by the Congress:
			
				 —
					1.Total outlays for any fiscal
				year shall not exceed total receipts for that fiscal year, unless three-fifths
				of the whole number of each House of Congress shall provide by law for a
				specific excess of outlays over receipts by a roll call vote.
					2.Prior to each fiscal year, the
				President shall transmit to the Congress a proposed budget for the United
				States Government for that fiscal year in which total outlays do not exceed
				total receipts.
					3.Sections 1 and 2 of this
				Article shall not apply during any fiscal year in which a declaration of war is
				in effect or in which the United States is engaged in military conflict which
				causes an imminent and serious military threat to national security and is so
				declared by a joint resolution, adopted by a majority of the whole number of
				each House, which becomes law.
					4.The Congress shall enforce and
				implement this article by appropriate legislation, which may rely on estimates
				of outlays and receipts.
					5.Except as provided in the
				second clause, total receipts shall include all receipts of the United States
				Government other than those derived from borrowing, and total outlays shall
				include all outlays of the United States Government other than those for
				repayment of debt principal.
						The receipts
				(including attributable interest) and outlays of the Federal Old-Age and
				Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund,
				or any fund that is a successor to either such fund, shall not be considered to
				be receipts or outlays for purposes of this article.
						6.Congress shall not pass any
				bill that provides a net reduction in individual income taxes for those with
				incomes over $1,000,000 (as may be adjusted by Congress to account for
				inflation) if, after enactment, total outlays would exceed total receipts in
				any fiscal year affected by the bill.
					7.No court of the United States
				or of any State shall enforce this article by ordering any reduction in the
				Social Security benefits authorized by law, including any benefits provided
				from the Federal Old-Age and Survivors Insurance Trust Fund, the Federal
				Disability Insurance Trust Fund, or any fund that is a successor to either such
				fund.
					8.This article shall take effect
				beginning with the fifth fiscal year beginning after its
				ratification.
					.
		
